 

Exhibit 10.2

 

PROMISSORY NOTE

$35,000,000.00 July 2, 2014

 

FOR VALUE RECEIVED, UNITED DEVELOPMENT FUNDING IV, a Maryland real estate
investment trust (whether one or more, “Borrower”), having an address at 1301
Municipal Way, Suite 200, Grapevine, Texas 76051, hereby promises to pay to the
order of WATERFALL FINANCE 4, LLC (together with its successors and assigns and
any subsequent holders of this Promissory Note, the “Lender”), as hereinafter
provided, the principal sum of THIRTY-FIVE MILLION AND NO/100 DOLLARS
($35,000,000.00) or so much thereof as may be advanced by Lender from time to
time hereunder to or for the benefit or account of Borrower, together with
interest thereon at the Note Rate (as hereinafter defined), and otherwise in
strict accordance with the terms and provisions hereof.

 

ARTICLE I.
DEFINITIONS

 

Section 1.1           DEFINITONS. As used in this Promissory Note, the following
terms shall have the following meanings:

 

Applicable Margin: 9.00%.

 

Applicable Rate: LIBOR plus the Applicable Margin.

 

Borrower: As identified in the introductory paragraph of this Note.

 

Business Day: A weekday, Monday through Friday, except a legal holiday or a day
on which banking institutions in New York, New York are authorized or required
by law to be closed. Unless otherwise provided, the term “days” when used herein
shall mean calendar days.

 

Change: Any adoption of or change in any law, governmental or quasi-governmental
rule, regulation, policy, guideline, interpretation, or directive (whether or
not having the force of law) after the date of this Note that affects capital
adequacy or the amount of capital required or expected to be maintained by
Lender or any entity controlling Lender.

 

Charges: All fees, charges and/or any other things of value, if any, contracted
for, charged, taken, received or reserved by Lender in connection with the
transactions relating to this Note and the other Loan Documents, which are
treated as interest under applicable law.

 

Debtor Relief Laws: Title 11 of the United States Code, as now or hereafter in
effect, or any other applicable law, domestic or foreign, as now or hereafter in
effect, relating to bankruptcy, insolvency, liquidation, receivership,
reorganization, arrangement or composition, extension or adjustment of debts, or
similar laws affecting the rights of creditors.

 

Default Interest Rate: A rate per annum equal to the lesser of (i) the Maximum
Lawful Rate, or (ii) the sum of the Applicable Rate plus 2.50%.

 

Event of Default: Any event or occurrence described under Section 3.1 hereof.

 

-1-

 

 

Extended Maturity Date: December 31, 2015, subject to the earlier maturity
hereof whether by acceleration or otherwise in accordance with the terms hereof.

 

Extension Term: The period commencing on the Maturity Date and ending on the
Extended Maturity Date.

 

Lender: As identified in the introductory paragraph of this Note.

 

LIBOR: The greater of (a) the LIBOR Floor and (b) the rate for one-month
deposits in U.S. dollars, which rate is determined on a daily basis by the
Lender by reference to the ICE Benchmark Administration Limited (“IBA”) LIBOR
Rates on Bloomberg (or such other service or services as may be nominated by the
IBA for the purpose of displaying London interbank offered rates for U.S. dollar
deposits) on such date (or, if such date is not a Business Day, on the
immediately preceding Business Day) at or about 11 a.m. New York City time;
provided, however, that if no rate appears on Bloomberg on any date of
determination, LIBOR shall mean the rate for one-month deposits in U.S. Dollars
which appears on the Telerate Page 3750 on any such date of determination;
provided further, that if no rate appears on either Bloomberg or such Telerate
Page 3750, on any such date of determination LIBOR shall be determined as
follows:

 

LIBOR will be determined at approximately 11:00 a.m., New York City time, on
such day on the basis of (a) the arithmetic mean of the rates at which one-month
deposits in U.S. dollars are offered to prime banks in the London interbank
market by four (4) major banks in the London interbank market selected by the
Lender and in a principal amount of not less than $35,000,000 that is
representative for a single transaction in such market at such time, if at least
two (2) such quotations are provided, or (b) if fewer than two (2) quotations
are provided as described in the preceding clause (a), the arithmetic mean of
the rates, as requested by the Lender, quoted by three (3) major banks in New
York City, selected by the Administrative Agent, at approximately 11:00 A.M.,
New York City time, on such day, one-month deposits in United States dollars to
leading European banks and in a principal amount of not less than $35,000,000
that is representative for a single transaction in such market at such time.

 

LIBOR Floor: The rate of one percent (1.00%) per annum.

 

Loan Agreement: The Loan Agreement of even date herewith executed by Lender and
Borrower.

 

Loan Documents: As defined in the Loan Agreement.

 

Maturity Date: July 2, 2015, subject to the earlier maturity hereof whether by
acceleration or otherwise in accordance with the terms hereof.

 

Maximum Lawful Rate: The maximum lawful rate of interest which may be contracted
for, charged, taken, received or reserved by Lender in accordance with the
applicable laws of the State of New York (or applicable United States federal
law to the extent that such law permits Lender to contract for, charge, take,
receive or reserve a greater amount of interest than under New York law), taking
into account all Charges made in connection with the transaction evidenced by
this Note and the other Loan Documents.

 

Note: This Promissory Note.

 

Note Rate: The rate equal to the lesser of (a) the Maximum Lawful Rate or (b)
the greater of (i) the Minimum Rate or (ii) the Applicable Rate.

 

Payment Date: The fifth (5th) day of each and every calendar month during the
term of this Note, with the first being August 5, 2014.

 

-2-

 

 

Related Indebtedness: Any and all indebtedness paid or payable by Borrower to
Lender pursuant to the Loan Documents or any other communication or writing by
or between Borrower and Lender related to the transaction or transactions that
are the subject matter of the Loan Documents, except such indebtedness which has
been paid or is payable by Borrower to Lender under this Note.

 

ARTICLE II.
PAYMENT TERMS

 

Section 2.1            PAYMENT OF PRINCIPAL AND INTEREST.

 

All accrued but unpaid interest at the applicable Note Rate on the principal
balance of this Note outstanding from time to time shall be due and payable on
each Payment Date. The then outstanding principal balance of this Note and all
accrued but unpaid interest thereon at the applicable Note Rate shall be due and
payable on the Maturity Date; provided, that, if the Borrower is in compliance
with the covenants set forth in Article VIII of the Loan Agreement on the
Maturity Date, the Borrower may, at its option, extend the term of this Note and
the Loan until the Extended Maturity Date. On each Payment Date during the
Extension Term, the Borrower shall pay to Lender an amount equal to the sum of
(i) all accrued but unpaid interest on the outstanding principal balance of this
Note at the applicable Note Rate, and (ii) $5,833,333.33, and the outstanding
principal balance of this Note, together with accrued but unpaid interest
thereon at the applicable Note Rate, shall be due and payable on the Extended
Maturity Date.

 

Section 2.2           APPLICATION. Except as expressly provided herein to the
contrary, all payments on this Note shall be applied in the following order of
priority: (i) the payment or reimbursement of any expenses, costs or obligations
(other than the outstanding principal balance hereof and interest hereon) for
which either Borrower shall be obligated or Lender shall be entitled pursuant to
the provisions of this Note or the other Loan Documents, (ii) the payment of
accrued but unpaid interest hereon, and (iii) the payment of all or any portion
of the principal balance hereof then outstanding hereunder, in the direct order
of maturity. If an Event of Default exists under this Note or under any of the
other Loan Documents, then Lender may, at the sole option of Lender, apply any
such payments, at any time and from time to time, to any of the items specified
in clauses (i), (ii) or (iii) above without regard to the order of priority
otherwise specified in this Section 2.2 and any application to the outstanding
principal balance hereof may be made in either direct or inverse order of
maturity.

 

Section 2.3            PAYMENTS. All payments under this Note made to Lender
shall be made in immediately available funds at 1140 Avenue of the Americas, 7th
Floor, New York, New York 10036, Attn: Patrick Lo (or at such other place as
Lender, in Lender’s sole discretion, may have established by delivery of written
notice thereof to Borrower from time to time), without offset, in lawful money
of the United States of America, which shall at the time of payment be legal
tender in payment of all debts and dues, public and private. Payments by check
or draft shall not constitute payment in immediately available funds until the
required amount is actually received by Lender in full. Payments in immediately
available funds received by Lender in the place designated for payment on a
Business Day prior to 11:00 a.m. New York, New York time at said place of
payment shall be credited prior to the close of business on the Business Day
received, while payments received by Lender on a day other than a Business Day
or after 11:00 a.m. New York, New York time on a Business Day shall not be
credited until the next succeeding Business Day. If any payment of principal or
interest on this Note shall become due and payable on a day other than a
Business Day, such payment shall be made on the next succeeding Business Day.
Any such extension of time for payment shall be included in computing interest
which has accrued and shall be payable in connection with such payment.

 

Section 2.4           COMPUTATION PERIOD. Interest on the indebtedness evidenced
by this Note shall be computed on the basis of a three hundred sixty (360) day
year and shall accrue on the actual number of days elapsed for any whole or
partial month in which interest is being calculated. In computing the number of
days during which interest accrues, the day on which funds are initially
advanced shall be included regardless of the time of day such advance is made,
and the day on which funds are repaid shall be included unless repayment is
credited prior to the close of business on the Business Day received as provided
in Section 2.3 hereof.

 

-3-

 

 

Section 2.5           PREPAYMENT. Borrower shall not have the right to prepay
all or any portion of the outstanding principal balance of this Note prior to
the Maturity Date. Borrower may prepay all or any portion of the outstanding
principal balance of this Note on any Business Day during the Extension Period
upon not less than three (3) Business Days prior written notice to Lender of
such prepayment.

 

Section 2.6           UNCONDITIONAL PAYMENT. Borrower is and shall be obligated
to pay all principal, interest and any and all other amounts which become
payable under this Note or under any of the other Loan Documents absolutely and
unconditionally and without any abatement, postponement, diminution or deduction
whatsoever and without any reduction for counterclaim or setoff whatsoever. If
at any time any payment received by Lender hereunder shall be deemed by a court
of competent jurisdiction to have been a voidable preference or fraudulent
conveyance under any Debtor Relief Law, then the obligation to make such payment
shall survive any cancellation or satisfaction of this Note or return thereof to
Borrower and shall not be discharged or satisfied with any prior payment thereof
or cancellation of this Note, but shall remain a valid and binding obligation
enforceable in accordance with the terms and provisions hereof, and such payment
shall be immediately due and payable upon demand.

 

Section 2.7           PARTIAL OR INCOMPLETE PAYMENTS. Remittances in payment of
any part of this Note other than in the required amount in immediately available
funds at the place where this Note is payable shall not, regardless of any
receipt or credit issued therefor, constitute payment until the required amount
is actually received by Lender in full in accordance herewith and shall be made
and accepted subject to the condition that any check or draft may be handled for
collection in accordance with the practice of the collecting bank or banks.
Acceptance by Lender of any payment in an amount less than the full amount then
due shall be deemed an acceptance on account only, and the failure to pay the
entire amount then due shall be and continue to be an Event of Default in the
payment of this Note.

 

Section 2.8           DEFAULT INTEREST RATE, ETC. For so long as any Event of
Default exists under this Note or under any of the other Loan Documents,
regardless of whether or not there has been an acceleration of the indebtedness
evidenced by this Note, and at all times after the maturity of the indebtedness
evidenced by this Note (whether by acceleration or otherwise), and in addition
to all other rights and remedies of Lender hereunder, interest shall accrue on
the outstanding principal balance hereof at the Default Interest Rate, and such
accrued interest shall be immediately due and payable. Borrower acknowledges
that it would be extremely difficult or impracticable to determine Lender’s
actual damages resulting from any late payment or Event of Default, and such
late charges and accrued interest are reasonable estimates of those damages and
do not constitute a penalty. If Lender determines that the amount of capital
required or expected to be maintained by Lender or any entity controlling
Lender, is increased as a result of a Change, then, within fifteen (15) days of
demand by Lender, Borrower shall pay to Lender the amount necessary to
compensate for any shortfall in the rate of return on the portion of such
increased capital that Lender determines is attributable to this Note or the
principal amount outstanding hereunder (after taking into account Lender’s
policies as to capital adequacy).

 

ARTICLE III.
EVENT OF DEFAULT AND REMEDIES

 

Section 3.1           EVENT OF DEFAULT. The occurrence or happening, at any time
and from time to time, of any one or more of the Events of Default under the
Loan Agreement shall immediately constitute an “Event of Default” under this
Note.

 

-4-

 

 

Section 3.2           REMEDIES. Upon the occurrence of an Event of Default,
Lender shall have the immediate right, at the sole discretion of Lender and
without notice, demand, presentment, notice of nonpayment or nonperformance,
protest, notice of protest, notice of intent to accelerate, notice of
acceleration, or any other notice or any other action (ALL OF WHICH BORROWER
HEREBY EXPRESSLY WAIVES AND RELINQUISHES) (i) to declare the entire unpaid
balance of the indebtedness evidenced by this Note (including, without
limitation, the outstanding principal balance hereof, including all sums
advanced or accrued hereunder or under any other Loan Document, and all accrued
but unpaid interest thereon) at once immediately due and payable (and upon such
declaration, the same shall be at once immediately due and payable) and may be
collected forthwith, whether or not there has been a prior demand for payment
and regardless of the stipulated date of maturity, (ii) to foreclose any liens
and security interests securing payment hereof or thereof (including, without
limitation, any liens and security interests, and (iii) to exercise any of
Lender’s other rights, powers, recourses and remedies under this Note, under any
other Loan Document, or at law or in equity, and the same (w) shall be
cumulative and concurrent, (x) may be pursued separately, singly, successively,
or concurrently against Borrower or others obligated for the repayment of this
Note or any part hereof, or against any one or more of them, at the sole
discretion of Lender, (y) may be exercised as often as occasion therefor shall
arise, it being agreed by Borrower that the exercise, discontinuance of the
exercise of or failure to exercise any of the same shall in no event be
construed as a waiver or release thereof or of any other right, remedy, or
recourse, and (z) are intended to be, and shall be, nonexclusive. All rights and
remedies of Lender hereunder and under the other Loan Documents shall extend to
any period after the initiation of foreclosure proceedings, judicial or
otherwise. Without limiting the provisions of Section 4.18 hereof, if this Note,
or any part hereof, is collected by or through an attorney-at-law, Borrower
agrees to pay all costs and expenses of collection, including, but not limited
to, Lender’s attorneys’ fees, whether or not any legal action shall be
instituted to enforce this Note. This Note is also subject to acceleration as
provided in the Loan Agreement.

 

ARTICLE IV.
GENERAL PROVISIONS

 

Section 4.1           NO WAIVER; AMENDMENT. No failure to accelerate the
indebtedness evidenced by this Note by reason of an Event of Default hereunder,
acceptance of a partial or past due payment, or indulgences granted from time to
time shall be construed (i) as a novation of this Note or as a reinstatement of
the indebtedness evidenced by this Note or as a waiver of such right of
acceleration or of the right of Lender thereafter to insist upon strict
compliance with the terms of this Note, or (ii) to prevent the exercise of such
right of acceleration or any other right granted under this Note, under any of
the other Loan Documents or by any applicable laws. Borrower hereby expressly
waives and relinquishes the benefit of any statute or rule of law or equity now
provided, or which may hereafter be provided, which would produce a result
contrary to or in conflict with the foregoing. The failure to exercise any
remedy available to Lender shall not be deemed to be a waiver of any rights or
remedies of Lender under this Note or under any of the other Loan Documents, or
at law or in equity. No extension of the time for the payment of this Note or
any installment due hereunder, made by agreement with any person now or
hereafter liable for the payment of this Note, shall operate to release,
discharge, modify, change or affect the original liability of Borrower under
this Note, either in whole or in part, unless Lender specifically, unequivocally
and expressly agrees otherwise in writing. This Note may not be changed orally,
but only by an agreement in writing signed by the party against whom enforcement
of any waiver, change, or modification is sought.

 

Section 4.2           WAIVERS. EXCEPT AS SPECIFICALLY PROVIDED IN THE LOAN
DOCUMENTS TO THE CONTRARY, BORROWER AND ANY ENDORSERS OR GUARANTORS HEREOF
SEVERALLY WAIVE AND RELINQUISH PRESENTMENT FOR PAYMENT, DEMAND, NOTICE OF
NONPAYMENT OR NONPERFORMANCE, PROTEST, NOTICE OF PROTEST, NOTICE OF INTENT TO
ACCELERATE, NOTICE OF ACCELERATION OR ANY OTHER NOTICES OR ANY OTHER ACTION.
BORROWER AND ANY ENDORSERS OR GUARANTORS HEREOF SEVERALLY WAIVE AND RELINQUISH,
TO THE FULLEST EXTENT PERMITTED BY LAW, ALL RIGHTS TO THE BENEFITS OF ANY
MORATORIUM, REINSTATEMENT, MARSHALING, FORBEARANCE, VALUATION, STAY, EXTENSION,
REDEMPTION, APPRAISEMENT, EXEMPTION AND HOMESTEAD NOW OR HEREAFTER PROVIDED BY
THE CONSTITUTION AND LAWS OF THE UNITED STATES OF AMERICA AND OF EACH STATE
THEREOF, BOTH AS TO ITSELF AND IN AND TO ALL OF ITS PROPERTY, REAL AND PERSONAL,
AGAINST THE ENFORCEMENT AND COLLECTION OF THE OBLIGATIONS EVIDENCED BY THIS NOTE
OR BY THE OTHER LOAN DOCUMENTS.

 

-5-

 

 

Section 4.3           INTEREST PROVISIONS. It is expressly stipulated and agreed
to be the intent of Borrower and Lender at all times to comply strictly with the
applicable New York law governing the maximum rate or amount of interest payable
on the indebtedness evidenced by this Note and the Related Indebtedness (or
applicable United States federal law to the extent that it permits Lender to
contract for, charge, take, reserve or receive a greater amount of interest than
under New York law). If the applicable law is ever judicially interpreted so as
to render usurious any amount (i) contracted for, charged, taken, reserved or
received pursuant to this Note, any of the other Loan Documents or any other
communication or writing by or between Borrower and Lender related to the
transaction or transactions that are the subject matter of the Loan Documents,
(ii) contracted for, charged, taken, reserved or received by reason of Lender’s
exercise of the option to accelerate the maturity of this Note and/or the
Related Indebtedness, or (iii) Borrower will have paid or Lender will have
received by reason of any voluntary prepayment by Borrower of this Note and/or
the Related Indebtedness, then it is Borrower’s and Lender’s express intent that
all amounts charged in excess of the Maximum Lawful Rate shall be automatically
canceled, ab initio, and all amounts in excess of the Maximum Lawful Rate
theretofore collected by Lender shall be credited on the principal balance of
this Note and/or the Related Indebtedness (or, if this Note and all Related
Indebtedness have been or would thereby be paid in full, refunded to Borrower),
and the provisions of this Note and the other Loan Documents shall immediately
be deemed reformed and the amounts thereafter collectible hereunder and
thereunder reduced, without the necessity of the execution of any new document,
so as to comply with the applicable law, but so as to permit the recovery of the
fullest amount otherwise called for hereunder and thereunder; provided, however,
if this Note has been paid in full before the end of the stated term of this
Note, then Borrower and Lender agree that Lender shall, with reasonable
promptness after Lender discovers or is advised by Borrower that interest was
received in an amount in excess of the Maximum Lawful Rate, either refund such
excess interest to Borrower and/or credit such excess interest against this Note
and/or any Related Indebtedness then owing by Borrower to Lender. Borrower
hereby agrees that as a condition precedent to any claim seeking usury penalties
against Lender, Borrower will provide written notice to Lender, advising Lender
in reasonable detail of the nature and amount of the violation, and Lender shall
have sixty (60) days after receipt of such notice in which to correct such usury
violation, if any, by either refunding such excess interest to Borrower or
crediting such excess interest against this Note and/or the Related Indebtedness
then owing by Borrower to Lender. All sums contracted for, charged, taken,
reserved or received by Lender for the use, forbearance or detention of any debt
evidenced by this Note and/or the Related Indebtedness shall, to the extent
permitted by applicable law, be amortized or spread, using the actuarial method,
throughout the stated term of this Note and/or the Related Indebtedness
(including any and all renewal and extension periods) until payment in full so
that the rate or amount of interest on account of this Note and/or the Related
Indebtedness does not exceed the Maximum Lawful Rate from time to time in effect
and applicable to this Note and/or the Related Indebtedness for so long as debt
is outstanding. Notwithstanding anything to the contrary contained herein or in
any of the other Loan Documents, it is not the intention of Lender to accelerate
the maturity of any interest that has not accrued at the time of such
acceleration or to collect unearned interest at the time of such acceleration.

 

Section 4.4           USE OF FUNDS. Borrower hereby warrants, represents and
covenants that (i) the loan evidenced by this Note is made to Borrower solely
for the Approved Purposes (as defined in the Loan Agreement).

 

Section 4.5           FURTHER ASSURANCES AND CORRECTIONS. From time to time, at
the request of Lender, Borrower will (i) promptly correct any defect, error or
omission which may be discovered in the contents of this Note or in any other
Loan Document or in the execution or acknowledgment thereof; (ii) execute,
acknowledge, deliver, record and/or file (or cause to be executed, acknowledged,
delivered, recorded and/or filed) such further documents and instruments
(including, without limitation, further deeds of trust, security agreements,
financing statements, continuation statements and assignments of rents) and
perform such further acts and provide such further assurances as may be
necessary, desirable, or proper, in Lender’s opinion, (A) to carry out more
effectively the purposes of this Note and the Loan Documents and the
transactions contemplated hereunder and thereunder, (B) to confirm the rights
created under this Note and the other Loan Documents, (C) to protect and further
the validity, priority and enforceability of this Note and the other Loan
Documents and the liens and security interests created thereby, and (D) to
subject to the Loan Documents any property of Borrower intended by the terms of
any one or more of the Loan Documents to be encumbered by the Loan Documents;
and (iii) pay all costs in connection with any of the foregoing.

 

-6-

 

  

Section 4.6          WAIVER OF JURY TRIAL. BORROWER, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, HEREBY KNOWINGLY, INTENTIONALLY, IRREVOCABLY,
UNCONDITIONALLY AND VOLUNTARILY, WITH AND UPON THE ADVICE OF COMPETENT COUNSEL,
WAIVES, RELINQUISHES AND FOREVER FORGOES THE RIGHT TO A TRIAL BY JURY IN ANY
ACTION OR PROCEEDING BASED UPON, ARISING OUT OF, OR IN ANY WAY RELATING TO THIS
NOTE OR ANY CONDUCT, ACT OR OMISSION OF LENDER OR BORROWER, OR ANY OF THEIR
DIRECTORS, OFFICERS, PARTNERS, MEMBERS, EMPLOYEES, AGENTS OR ATTORNEYS, OR ANY
OTHER PERSONS AFFILIATED WITH LENDER OR BORROWER, IN EACH OF THE FOREGOING
CASES, WHETHER SOUNDING IN CONTRACT, TORT OR OTHERWISE.

 

Section 4.7           GOVERNING LAW; SUBMISSION TO JURISDICTION. THIS NOTE AND
ANY CLAIM, CONTROVERSY OR DISPUTE ARISING UNDER OR RELATED TO OR IN CONNECTION
WITH THIS NOTE AND/OR THE INTERPRETATION AND ENFORCEMENT HEREOF SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK
(WITHOUT REFERENCE TO ITS CONFLICT OF LAWS PROVISIONS (OTHER THAN §5-1401 AND
5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW)). THE BORROWER HEREBY AGREES TO
THE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK, LOCATED IN THE BOROUGH
OF MANHATTAN AND THE FEDERAL COURTS LOCATED WITHIN THE STATE OF NEW YORK IN THE
BOROUGH OF MANHATTAN. THE BORROWER HEREBY WAIVES ANY OBJECTION BASED ON FORUM
NON CONVENIENS, AND ANY OBJECTION TO VENUE OF ANY ACTION INSTITUTED HEREUNDER IN
ANY OF THE AFOREMENTIONED COURTS AND CONSENTS TO THE GRANTING OF SUCH LEGAL OR
EQUITABLE RELIEF AS IS DEEMED APPROPRIATE BY SUCH COURT. Borrower hereby agrees
that service of process upon Borrower may be made by certified or registered
mail, return receipt requested, at its address specified herein. Nothing herein
shall affect the right of Lender to serve process in any other manner permitted
by law or shall limit the right of Lender to bring any action or proceeding
against Borrower or with respect to any of Borrower’s property in courts in
other jurisdictions. The scope of each of the foregoing waivers is intended to
be all encompassing of any and all disputes that may be filed in any court and
that relate to the subject matter of this transaction, including, without
limitation, contract claims, tort claims, breach of duty claims, and all other
common law and statutory claims. Borrower acknowledges that these waivers are a
material inducement to Lender’s agreement to enter into the agreements and
obligations evidenced by the Loan Documents, that Lender has already relied on
these waivers and will continue to rely on each of these waivers in related
future dealings. The waivers in this Section 4.7 are irrevocable, meaning that
they may not be modified either orally or in writing, and these waivers apply to
any future renewals, extensions, amendments, modifications, or replacements in
respect of any and all of the applicable Loan Documents. In connection with any
litigation, this Note may be filed as a written consent to a trial by the court.

 

Section 4.8           COUNTING OF DAYS. If any time period referenced hereunder
ends on a day other than a Business Day, such time period shall be deemed to end
on the next succeeding Business Day.

 

Section 4.9           RELATIONSHIP OF THE PARTIES. Notwithstanding any prior
business or personal relationship between Borrower and Lender, or any officer,
director or employee of Lender, that may exist or have existed, the relationship
between Borrower and Lender is solely that of debtor and creditor, Lender has no
fiduciary or other special relationship with Borrower, Borrower and Lender are
not partners or joint venturers, and no term or condition of any of the Loan
Documents shall be construed so as to deem the relationship between Borrower and
Lender to be other than that of debtor and creditor.

 

Section 4.10         SUCCESSORS AND ASSIGNS. The terms and provisions hereof
shall be binding upon and inure to the benefit of Borrower and Lender and their
respective heirs, executors, legal representatives, successors,
successors-in-title and assigns, whether by voluntary action of the parties, by
operation of law or otherwise, and all other persons claiming by, through or
under them. The terms “Borrower” and “Lender” as used hereunder shall be deemed
to include their respective heirs, executors, legal representatives, successors,
successors-in-title and assigns, whether by voluntary action of the parties, by
operation of law or otherwise, and all other persons claiming by, through or
under them.

 

Section 4.11         JOINT AND SEVERAL LIABILITY. If Borrower consists of more
than one person or entity, each shall be jointly and severally liable to perform
the obligations of Borrower under this Note.

 

-7-

 

 

Section 4.12         TIME IS OF THE ESSENCE. Time is of the essence with respect
to all provisions of this Note and the other Loan Documents.

 

Section 4.13         HEADINGS. The Article, Section, and Subsection entitlements
hereof are inserted for convenience of reference only and shall in no way alter,
modify, define, limit, amplify or be used in construing the text, scope or
intent of such Articles, Sections, or Subsections or any provisions hereof.

 

Section 4.14         CONTROLLING AGREEMENT. In the event of any conflict between
the provisions of this Note and the Loan Agreement, it is the intent of the
parties hereto that the provisions of the Loan Agreement shall control. In the
event of any conflict between the provisions of this Note and any of the other
Loan Documents (other than the Loan Agreement), it is the intent of the parties
hereto that the provisions of this Note shall control. The parties hereto
acknowledge that they were represented by competent counsel in connection with
the negotiation, drafting and execution of this Note and the other Loan
Documents and that this Note and the other Loan Documents shall not be subject
to the principle of construing their meaning against the party which drafted
same.

 

Section 4.15         NOTICES. All notices or other communications required or
permitted to be given pursuant to this Note shall be in writing and shall be
considered as properly given if (i) mailed by first class United States mail,
postage prepaid, registered or certified with return receipt requested, (ii) by
delivering same in person to the intended addressee, (iii) by delivery to a
reputable independent third party commercial delivery service for same day or
next day delivery and providing for evidence of receipt at the office of the
intended addressee, or (iv) by prepaid telegram, telex, telecopier or
telefacsimile transmission to the addressee. Notice so mailed shall be effective
upon its deposit with the United States Postal Service or any successor thereto;
notice sent by such a commercial delivery service shall be effective upon
delivery to such commercial delivery service; notice given by personal delivery
shall be effective only if and when received by the addressee; and notice given
by other means shall be effective only if and when received at the office or
designated place or machine of the intended addressee. For purposes of notice,
the addresses of the parties shall be as set forth herein; provided, however,
that either party shall have the right to change its address for notice
hereunder to any other location within the continental United States by the
giving of thirty (30) days’ prior notice to the other party in the manner set
forth herein.

 

Section 4.16         SEVERABILITY. If any provision of this Note or the
application thereof to any person or circumstance shall, for any reason and to
any extent, be invalid or unenforceable, then neither the remainder of this Note
nor the application of such provision to other persons or circumstances nor the
other instruments referred to herein shall be affected thereby, but rather shall
be enforced to the greatest extent permitted by applicable law.

 

Section 4.17         RIGHT OF SETOFF. In addition to all liens upon and rights
of setoff against the money, securities, or other property of Borrower given to
Lender that may exist under applicable law, Lender shall have and Borrower
hereby grants to Lender a lien upon and a right of setoff against all money,
securities, and other property of Borrower, now or hereafter in possession of or
on deposit with Lender, whether held in a general or special account or deposit,
for safe-keeping or otherwise, and every such lien and right of setoff may be
exercised without demand upon or notice to Borrower. No lien or right of setoff
shall be deemed to have been waived by any act or conduct on the part of Lender,
or by any neglect to exercise such right of setoff or to enforce such lien, or
by any delay in so doing, and every right of setoff and lien shall continue in
full force and effect until such right of setoff or lien is specifically waived
or released by an instrument in writing executed by Lender.

 

Section 4.18         COSTS OF COLLECTION. If any holder of this Note retains an
attorney-at-law in connection with any Event of Default or at maturity or to
collect, enforce, or defend this Note or any part hereof, or any other Loan
Document in any lawsuit or in any probate, reorganization, bankruptcy or other
proceeding, or if Borrower sues any holder in connection with this Note or any
other Loan Document and does not prevail, then Borrower agrees to pay to each
such holder, in addition to the principal balance hereof and all interest
hereon, all costs and expenses of collection or incurred by such holder or in
any such suit or proceeding, including, but not limited to, reasonable
attorneys’ fees.

 

-8-

 

 

Section 4.19         GENDER. All personal pronouns used herein, whether used in
the masculine, feminine or neuter gender, shall include all other genders; the
singular shall include the plural and vice versa.

 

Section 4.20         STATEMENT OF UNPAID BALANCE. At any time and from time to
time, Borrower will furnish promptly, upon the request of Lender, a written
statement or affidavit, in form satisfactory to Lender, stating the unpaid
balance of the indebtedness evidenced by this Note and the Related Indebtedness
and that there are no offsets or defenses against full payment of the
indebtedness evidenced by this Note and the Related Indebtedness and the terms
hereof, or if there are any such offsets or defenses, specifying them.

 

Section 4.21         ENTIRE AGREEMENT. THIS NOTE AND THE OTHER LOAN DOCUMENTS
CONTAIN THE FINAL, ENTIRE AGREEMENT BETWEEN THE PARTIES HERETO RELATING TO THE
SUBJECT MATTER HEREOF AND THEREOF AND ALL PRIOR AGREEMENTS, WHETHER WRITTEN OR
ORAL, RELATIVE HERETO AND THERETO WHICH ARE NOT CONTAINED HEREIN OR THEREIN ARE
SUPERSEDED AND TERMINATED HEREBY, AND THIS NOTE AND THE OTHER LOAN DOCUMENTS MAY
NOT BE CONTRADICTED OR VARIED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR
SUBSEQUENT ORAL AGREEMENTS OR DISCUSSIONS OF THE PARTIES HERETO. THERE ARE NO
UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES HERETO.

 

REMAINDER OF PAGE LEFT BLANK – SIGNATURE PAGE FOLLOWS

 

-9-

 

 

IN WITNESS WHEREOF, Borrower, intending to be legally bound hereby, has duly
executed this Note as of the day and year first written above.

 

  BORROWER:           UNITED DEVELOPMENT FUNDING IV, a real estate investment
trust organized under the laws of the State of Maryland           By:        
Hollis M. Greenlaw, Chief Executive Officer

 

Address of Lender for   purposes of notice hereunder:       WATERFALL FINANCE 4,
LLC   1140 Avenue of the Americas, 7th Floor   New York, New York  10036   Attn:
Kenneth Nick  

 

-10-

